          Case 1:18-cr-00016-LY Document 121 Filed 06/19/20 Page 1 of 1


                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                                                                            q
                                                                                                I   L   fl
                                       AUSTIN DWISION


 UNITED STATES OF AMERICA
                                                  .....................
                                                  §
                                                                                    21120   JUN 19 PM l4:t5




 V.                                               §               CRIMINAL NO:
                                                  §
 (1) CHARLES MCALLISTER                           §




       BEFORE THE COURT are Defendant Charles McAllister's Appellant's Opposed

Application for Continued Release on Bond Pending Appeal (Clerk's Doc. #108) and the

Government's Response to Defendant's Application for Continued Release on Bond Pending

Appeal (Clerk's Doc. #110). After carefully considering the arguments of both parties, the court

is of the opinion that McAllister' s motion should be granted for substantially the reasons he urges

in his motion.

       IT IS ORDERED that Appellant's Opposed Application for Continued Release on Bond

Pending Appeal (Clerk's Doc. #108) is GRANTED.

       SIGNED this              day of June, 2020.




                                                          TED STA       SDIST!TJUDG
